RESOLUTION REQUESTING THE OPINION OF TIIE SUPREME COURT OF NORTH CAROLINA.

Resolved by the Senate, the House of Representatives concurring:

That the Supreme Court of North Carolina be requested, if it can conveniently and properly do so, to advise the General Assembly as to the Court’s interpretation of the recent amendments to the Constitution with especial reference to the question as to whether or not there is any provision in Article II, section 29, which would prohibit the General Assembly from enacting an omnibus justice of the peace bill.
Ratified this 26th day of February, A.D. 1919.
—Public Laws, 1919, p. 576.
MESSAGE FROM THE SUPREME COURT

To the Honorable, the General Assembly of North Carolina:

Pursuant to S. R. 812, H. R. 1005, the Court has conferred together as to the constitutionality of the proposed “Omnibus Bill” for the appointment of justices of the peace in the counties throughout the State, and are of the opinion that the bill is constitutional and not in contravention of the recent amendment, Article IT, section 29, which prohibits the enactment of any local, private or special act relating to the appointment of justices of the peace, etc., but authorizes general laws regulating this and other matters contained in the section referred to.
February 27th, 1919.
By the Court:
Walter Clakk, Chief Justice.
—Senate Journal, 1919, p. 327;